[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                             FILED
                            FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                       AUGUST 3, 2010
                                    No. 08-13339                         JOHN LEY
                              ________________________                     CLERK


                           D. C. Docket No. 00-00425-CR-JIC

UNITED STATES OF AMERICA,


                                                                         Plaintiff-Appellee,

                                           versus

SAMUEL KNOWLES,

                                                                      Defendant-Appellant.


                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                      (August 3, 2010)

Before BIRCH, MARCUS and BALDOCK,* Circuit Judges.

PER CURIAM:


       *
        Honorable Bobby R. Baldock, United States Circuit Judge for the Tenth Circuit, sitting
by designation.
       Samuel Knowles appeals his convictions and sentences for conspiracy to

import cocaine and conspiracy to possess with the intent to distribute cocaine.

After review of the record and consideration of the parties’ written submissions

and oral arguments, we AFFIRM.

                                   I. BACKGROUND

       Federal grand juries sitting in the Southern District of Florida returned two

separate indictments against Samuel Knowles, a citizen of the Commonwealth of

the Bahamas, charging him with multiple offenses arising out of a large-scale drug-

trafficking conspiracy. In May 2000, the grand jury returned the indictment in this

case (“Case 425”), which charged Knowles and eight other individuals with

conspiring to import cocaine from June 1995 to April 1996, in violation of 21

U.S.C. §§ 952(a), 960(a)(i), and 960(b)(1)(B)(ii), all in violation of 21 U.S.C.

§ 963 (Count 1), and conspiring to possess with intent to distribute cocaine from

June 1995 to April 1996, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(A)(ii), all in violation of 21 U.S.C. § 846 (Count 2).1 The second

indictment was returned in December 2000. The indictment in that case (“Case

1091”), charged Knowles and ten other individuals with drug-trafficking offenses

that occurred between 1997 and 2000. Knowles filed an application for writ of


       1
        Although the indictment charged Knowles on four other counts, those counts were
dismissed upon the government’s motion following his conviction.

                                             2
habeas corpus in Case 1091, which was ultimately successful, barring extradition

on the charges in the December 2000 indictment.

       On 6 February 2002, almost immediately after the grant of Knowles’ habeas

application in Case 1091, a provisional warrant for Knowles’ arrest was issued in

Case 425. The United States government formally requested Knowles’ extradition

in Case 425 by Diplomatic Note on 18 March 2002.2 In response thereto, a

magistrate judge entered an Order of Committal on 16 December 2002, committing

Knowles to custody to await extradition in Case 425. Knowles appealed the

magistrate judge’s committal order and filed an application for writ of habeas

corpus with the Supreme Court of the Bahamas3 on the grounds that the Bahamian

Attorney General’s extradition request was an abuse of discretion. The Supreme

Court dismissed Knowles’ application in May 2003 and ordered him extradited.

On 21 May 2004, while Knowles’ appeal from the dismissal of his habeas

application was pending, the Supreme Court issued an order upon the consent of

Knowles’ counsel, counsel for the Minister of Foreign Affairs, and the Attorney




       2
          On 31 May 2002, former president George W. Bush designated Knowles as a “foreign
narcotics kingpin” under the Foreign Narcotics Kingpin Designation Act, 21 U.S.C. § 1901 et
seq. (“Kingpin Act”).
       3
        The Supreme Court is the lowest level court in the Bahamian court system. The Court
of Appeal is the intermediate court, and the Privy Council is the highest level appellate court.

                                                3
General of the Bahamas, prohibiting Knowles’ extradition “until all legal processes

are complete in respect of both extradition applications against him.” R1-84-2 at 2.

      The Court of Appeal subsequently dismissed Knowles’ appeal, and the Privy

Council affirmed on 24 July 2006. In its order, the Privy Council noted that

Knowles had filed a second application for habeas corpus on the grounds that he

could not receive a fair trial in the United States due to his “kingpin” designation

under the Kingpin Act, and that this application was still pending before the

Supreme Court. The Supreme Court set Knowles’ “kingpin” habeas application

for argument on 18 August 2006.

      On 28 August 2006, the Minister of Foreign Affairs signed a Warrant of

Surrender authorizing Knowles’ extradition to the United States, pursuant to

section 12(1) of the Bahamas’ Extradition Act. A Schedule of Charges attached to

the warrant specified that the Bahamas was surrendering Knowles to the United

States on the charges set forth in Case 425, that is, conspiracy to possess with

intent to supply cocaine and conspiracy to import cocaine. A 4 September 2006

diplomatic note further clarified that Knowles “was surrendered pursuant to the

Warrant of Committal, dated 16th December 2002, issued by Magistrate Carolita

Bethell,” and that “[t]he said Warrant was issued pursuant to the Order of




                                           4
Committal also dated 16th December 2002 and also made by the said Magistrate.”

R1-86-2 at 4.

       On 28 September 2006, the Supreme Court of the Bahamas dismissed

Knowles’ request that he be returned to the Bahamas pending resolution of his

kingpin application. Citing the Privy Council’s 2005 decision in Noel Heath,

Glenroy Matthew v. United States, 2005 WL 3299098 (Privy Council), in which

the Privy Council had held that a habeas petition on “kingpin” grounds was

“impossible,”4 the Supreme Court determined that Knowles’ habeas petition was

complete because, given the Privy Council’s precedent, “all legitimate avenues [for

pursuing his kingpin application] [had been] shut off.” R1-84-2 at 53. Inasmuch

as Knowles’ kingpin application was “positively doomed to fail,” bringing him

back to the Bahamas to complete the legal process on his application would be

futile. Id. at 55-57. The court concluded that “Knowles ha[d] reached the end of

the road. He, and his counsel . . . have fought a long hard fight, and with

considerable credibility. But it is over. No extra time is allowed.” Id. at 59.


       4
         In Matthew, the Privy Council rejected the appellants’ argument that their “kingpin”
designations under the Kingpin Act would preclude them from receiving a fair trial in the United
States on charges of conspiracy to import cocaine. The Privy Council found that this argument
was “impossible” because “[t]he proper forum for a complaint about publicity is the trial court,”
and, moreover, “[a]ttempts to pre-empt decisions on such matters, whether arising through delay
or otherwise, would directly conflict with the principles of comity on which extradition is
based.” Matthew, 2005 WL 3299098 (quotation marks and citations omitted).



                                                5
       In January 2007, Knowles moved to dismiss the indictment, arguing that he

was extradited in violation of the 21 May 2004 Consent Order, the Bahamian

Extradition Act of 1994,5 and the Extradition Treaty between the Bahamas and the

United States.6 Specifically, he argued that because the Extradition Act prohibits a

person in custody from being extradited if proceedings on a habeas corpus

application are still pending, his extradition during the pendency of his kingpin

application was unlawful. Because his extradition was contrary to the Extradition

Act and Consent order, he argued, it violated the Extradition Treaty, which permits

extradition only where the “executive authority of the Requested State in




       5
         Section 11(2)(b) of the Extradition Act of 1994 provides that “[a] person committed to
custody under section 10(5) shall not be extradited under this Act . . . if an application for habeas
corpus is made in his case, so long as proceedings on the application are pending.” R1-84-2 at
77.
       6
           The U.S.-Bahamas Extradition Treaty provides, inter alia:

                 (1) A person extradited under this Treaty may only be detained,
                 tried, or punished in the Requesting State for the offenses for
                 which extradition was granted, or –

                 (a) any offense committed after the extradition;

                 (b) any offense in respect of which the executive authority of the
                 Requested State, in accordance with its laws, has consented to the
                 person’s detention, trial, or punishment; and for the purposes of
                 this subparagraph the Requested State shall require compliance
                 with the extradition procedures specified in Article 8 and the
                 submission of the documents specified in that Article.

R1-84-2 at 104-05.

                                                  6
accordance with its laws, has consented” to extradition. R1-84 at 4 (citing Article

14 of the Extradition Treaty, see R1-84-2 at 105.).

      The district court denied the motion on 1 March 2007. The court agreed that

both the Extradition Act and the Consent Order prohibited extradition during the

pendency of a habeas application, but concluded, as had the Bahamian Supreme

Court in its 28 September 2006 order, that the arguments raised in Knowles’

kingpin application were “undisputedly . . . moot” in light of Matthew. R1-94 at 5.

Inasmuch as Knowles’ “legitimate habeas proceedings ha[d] been completed,”

extradition did not violate the Extradition Act or the Consent Order. Id. at 6. The

district court further rejected Knowles’ argument that his extradition violated the

Extradition Treaty, concluding that it was “undisputed that [the Minister of Foreign

Affairs’ 28 August 2006 Warrant of Surrender ] was issued pursuant to the

extradition requests made by the United States for the crimes charged in [Case

425],” and therefore, that “extradition was granted for prosecution of the offenses

charged in [Case 425].” Id. at 7.

      Prior to the district court’s resolution of Knowles’ motion to dismiss, the

government filed a notice indicating its intent to introduce evidence related to

Knowles’ drug trafficking activities from the mid-1980’s through 2001.

Specifically, the government sought to introduce, inter alia, evidence that:



                                          7
               (f) In or about June 2000, at the direction of Knowles,
         Hanna and others attempted to deliver 1164 kilograms of cocaine
         and 879 pounds of marijuana to co-conspirator Jesus Alonso in
         Miami. United States Customs agents, however, seized the
         narcotics in the area of Dinner Key off the coast of Florida;

               (g) On or about July 24, 2000, DEA agents seized
         $2,563,260 of Knowles’ drug proceeds from co-conspirator
         Frank Cartwright in Miami, Florida. [Royal Canadian Mounted
         Police] wire intercepts revealed that Knowles communicated
         with Frank Cartwright after the DEA seized the drug proceeds;

                (h) In or about August 2000, an airplane carrying
         $400,000 in Knowles’ drug proceeds departed from Opa Locka,
         Florida and landed in Freeport, Bahamas. When the Royal
         Bahamian Police Department attempted to stop co-conspirator
         Brian Bethel, a shootout ensued and Bethel escaped. RCMP
         wire intercepts captured Knowles and Bethel discuss the fact that
         the money had not been seized; and

                (i) In or about early 2001, co-conspirator Brian Bethel
         forfeited $2,422,325 of Knowles’ drug proceeds to the Royal
         Bahamian Police Force.

R1-91 at 5 (footnotes omitted).

      The government asserted that this evidence of Knowles’ post-indictment

drug-trafficking activities was relevant to show Knowles’ knowledge and intent as

to the charged offenses and to demonstrate “how Knowles’ long history in the drug

trafficking community shaped his participation in the charged conspiracy.” Id. at

5. This evidence, the government argued, was thus admissible both under Federal




                                          8
Rule of Evidence 404(b)7 of the Federal Rules of Evidence and as “inextricably

intertwined” evidence. Id.

       Knowles objected, arguing that the wire intercepts from July 2000 that the

government sought to introduce as part of its case were inadmissible because the

recorded conversations concerned conduct that occurred four years after the

conspiracy charged in the indictment had ended. He argued additionally that

evidence of conduct that occurred in June 2000, August 2000, and early 2001, that

the government sought to introduce was likewise “so far removed in time as to

have no bearing on 404(b) criteria such as [Knowles’] state of mind, motive, plan,

identity, or absence of mistake, in June 1995 – April 1996.” R1-95 at 2. Knowles

further maintained that this evidence related to the charges in the indictment in

Case 1091 and thus violated the extradition treaty between the Bahamas and the

United States as well as the principle of specialty.

       7
           Rule 404(b) of the Federal Rules of Evidence provides:

                Evidence of other crimes, wrongs, or acts is not admissible to
                prove the character of a person in order to show action in
                conformity therewith. It may, however, be admissible for other
                purposes, such as proof of motive, opportunity, intent, preparation,
                plan, knowledge, identity, or absence of mistake or accident,
                provided that upon request by the accused, the prosecution in a
                criminal case shall provide reasonable notice in advance of trial, or
                during trial if the court excuses pretrial notice on good cause
                shown, of the general nature of any such evidence it intends to
                introduce at trial.

Fed. R. Evid. 404(b) (2010).

                                                  9
       The district court issued an order finding that evidence of the general

relationship between Knowles and his co-conspirators that predated the conspiracy

charged was admissible, but that any evidence of specific drug trafficking activities

involving Knowles and his co-defendants that occurred after the conspiracy alleged

in the indictment was inadmissible because it was neither inextricably intertwined

with the offenses charged in the indictment nor relevant to any issue other than

Knowles’ character.8

       The government filed a motion for reconsideration, arguing that evidence of

Knowles’ post-indictment drug trafficking activities was “inseparable from and

continuous to the charged drug conspiracies.” R1-112 at 1-2. The government

also asserted that the wiretap evidence, including dozens of recorded telephone

calls in which Knowles “g[a]ve orders to his subordinates about transporting drugs,

explain[ed] how to ship drug proceeds, discusse[d] procedures for maintaining

drug stash houses and avoiding police scrutiny, and . . . threaten[ed] to shoot and

kill estranged Colombia drug trafficking associates,” was necessary “to corroborate

the testimony of cooperating witnesses, . . . whose credibility necessarily w[ould]


       8
          In rendering its decision, the court first noted that the doctrine of specialty, which
provides that a criminal defendant who has been extradited pursuant to an extradition treaty may
be tried only for those offenses for which the transferring nation granted extradition, see United
States v. Puentes, 50 F.3d 1567, 1572 (11th Cir. 1995), limited only the charges that may be
brought in an indictment and not the scope of evidence admissible against an extradited
defendant.

                                                10
be attacked by the defense.” Id. at 3. The government further urged that evidence

of Knowles’ post-indictment activities was admissible under Rule 404(b) because

“the continuous, uninterrupted series of drug transactions that Knowles engaged in

with his co-conspirators [was] highly probative of Knowles’ motive, opportunity,

intent, preparation, plan, and knowledge to commit the drug trafficking crimes

alleged in the instant indictment.” Id. at 7.

       Upon reconsideration, the district court agreed with the government that the

intercepted conversations from 2000 were admissible under Rule 404(b) because

they showed Knowles’ intent, knowledge, plan, identity, preparation, and

signature. Further, since the source of this evidence was Knowles himself, the

probative value of the recorded conversations was not substantially outweighed by

the danger of unfair prejudice. The court concluded that while the wiretap

evidence could be presented to the jury, the other evidence remained inadmissible.

       Knowles proceeded to trial in November 2007.9 After the jury failed to

reach a unanimous verdict, the district court declared a mistrial, and Knowles was

tried again in 2008. At Knowles’ 2008 trial, the government presented the

testimony of several cooperating witnesses.



       9
        The day before his first trial was set to begin, Knowles filed a motion to dismiss the
indictment on the grounds that his Sixth Amendment right to a speedy trial had been violated,
which the district court denied ore tenus.

                                               11
A. Newton’s Testimony

       Knowles’ nephew, Nehru Newton, testified that he was living in Nassau in

the spring of 1995 when he starting working for Knowles running drugs from

Jamaica to the Bahamas on “go-fast” boats.10 R12 at 250, 259-63. In April 1995,

Knowles called Newton and told Newton to go to Freeport, Bahamas, to pick up a

boat from Kyle Weech (“Weech”). Newton was to navigate the boat, a white and

blue 37 Midnight equipped with four engines, to Jamaica in order to transport

drugs back to the Bahamas. Biswick Musgrove (“Musgrove”) and an individual

named “Bart” went with Newton to help drive the boat to Jamaica, which was a

twenty-four hour trip. Marvin Weech (“Marvin”), Kyle Weech’s brother, met

Newton with the boat at a dock in Freeport. Per Knowles’ instructions, Newton

and his crew headed for Ochos Rios, on the north side of Jamaica. Newton drove

the first twelve hours and Bart drove the remaining distance. Once they arrived in

Ochos Rios, they went to meet Knowles at the Gentle Winds Hotel in Saint Mary,

Jamaica, about a mile or two outside of Ochos Rios. Herbert Beneby (“Beneby”),

a Bahamian police officer, Eric Gardiner (“Gardiner”), Weech, and Brian Bethel

(“Bethel”) all were with Knowles at the Gentle Winds. A few nights after Newton



       10
          Newton explained that “go-fast” boats are speed boats custom-fitted with multiple
engines and modified fuel tanks which enable them to travel long distances at high speeds in
order to evade law enforcement vessels.

                                               12
had arrived in Jamaica, Knowles told him to take the boat back to the Bahamas.

When Newton, accompanied by Weech, Bethel, Musgrove, and an individual

named “Gustavo,” who worked for Gardiner, were about one mile off the Jamaican

coast, two small fishing boats pulled alongside the 37 Midnight. Two Jamaican

fishermen began handing cocoa bags filled with a total of 600 kilograms of cocaine

to Weech and Bethel, who put the bags in the hatch in the bow of the boat. After

the drugs were loaded onto the boat, they tried to leave the area, but by that time

the weather had turned bad, causing the boat to take on water and sinking the

engines. They were able to bail out the water using buckets and a hand pump, but

the engines were no longer any good. Musgrove removed the cocoa sacks from the

hatch and passed them to Weech, while Bethel jumped overboard and swam to

land to get help. When a fishing boat came to their aid, they transferred the drugs

onto the boat and offloaded them on shore. Newton, who had stayed with the 37

Midnight, flagged down another fishing boat, which pulled him to the marina.

Newton called Knowles from the marina, and Knowles instructed them to return to

the hotel. Newton and the rest of his crew returned to the hotel, where they met

with Gardiner. Gardiner said he would hire a mechanic to fix the 37 Midnight and

a captain to run the drugs because he did not believe Newton was experienced

enough to run 600 kilograms to the Bahamas.



                                          13
      Once Weech’s boat had been repaired, Weech, Bethel, Gustavo, Musgrove,

the mechanic, and the new captain set out for the Bahamas, leaving at nightfall to

avoid detection by the U.S. Coast Guard. As had happened previously, two small

fishing boats met the 37 Midnight offshore and loaded cocaine onto the 37

Midnight. They traveled along the northern coast of Cuba, where they remained

until the following night. They then began to make their way to an agreed upon

location off Andros Island in the Bahamas where they were supposed to meet

Marvin to refuel. Marvin was not at the prearranged location when they arrived, so

they continued on to Andros, where they offloaded the drugs on a small,

uninhabited island with thick vegetation. Newton, Weech, Bethel, Musgrove, and

Gustavo stayed with the drugs while the mechanic and the captain took the boat to

Andros. The captain and the mechanic returned after about an hour and a half and

told the rest of the crew that they “got to move fast” because people on the island

knew that they had drugs. They put the drugs back on the boat and headed for

Bimini, Bahamas, where they delivered the cocaine to Marvin. Newton,

Musgrove, the mechanic, and the captain returned to Freeport with Weech’s boat,

and from Freeport, Newton took a plane back to Nassau. In total, the trip took

approximately thirty-six hours. Newton testified that Knowles paid him $60,000 in

U.S. currency for his role in the transaction.



                                           14
      A few months later, in October or November 1995, Knowles asked Newton

to navigate Paul Beneby’s (“Paul”) boat, a 32 Midnight with two engines, down to

Ochos Rios, Jamaica, to pick up 200 kilograms of cocaine. Newton took the same

route, but this time, Musgrove, Myron Mortimer, “MI,” and “Chino” were on

board with him. When they arrived in Jamaica, Newton went to the Gentle Winds

Hotel to meet with Knowles, Gardiner, and Beneby. After about a week’s stay,

Newton, MI, Chino, Musgrove and Mortimer departed Jamaica under cover of

night. Once again, two fishing boats approached them offshore as they were

leaving Jamaica and transferred the cocaine, along with 500 pounds of marijuana,

to their boat. About four hours into their return trip, the propeller on one of the

engines malfunctioned. As they were fixing the propeller the following morning, a

U.S. Coast Guard helicopter spotted the boat and hovered overhead. MI hurried to

finish repairing the propeller and when the helicopter flew away, they sped into

Cuban waters where the Coast Guard could not follow. Newton navigated the boat

past Guantanamo Bay to Ragged Island, about twenty to thirty miles off the north

end of Cuba. They remained there until nightfall and then left for the Bahamas.

As they were leaving Cuban waters, they observed a U.S. surveillance plane and

two more helicopters. Newton sped back into Cuban waters and drove the boat

inside a cove. Newton held the wheel while the others stashed the drugs in the



                                          15
bush. They then washed out the inside of the boat where the drugs had been stored

with water and dish soap, and returned to Ragged Island. From Ragged Island,

Newton drove back to Nassau, where he met with Knowles and told Knowles what

had happened. The following day, Knowles instructed them to return to the cove

and look for the drugs. Paul, who was a pilot, flew the crew in his plane to the

cove where they had stashed the drugs and dropped the plane down to about 600-

800 feet. At that point, they saw what appeared to be soldiers putting the drugs

into the back of an army truck. Back in Nassau, Newton told Knowles and

Gardiner what they had seen in Cuba. To “correct” the problem of the lost 200

kilograms of cocaine and 500 pounds of marijuana, Knowles told Newton to run a

37 Midnight belonging to an individual named “Casey” from Freeport to Jamaica.

Casey drove the boat halfway to Acklins Island, Bahamas, in order to show

Newton how to operate it. Also on board were Mortimer, Musgrove, “Unc,” and

“Powers.” Once they arrived in Acklins, Casey took a plane back to Freeport and

the rest of the crew went on to Ochos Rios, Jamaica, where they met with

Knowles, Gardiner, and Beneby at the Gentle Winds Hotel.

      A week after arriving in Jamaica, Newton left for the Bahamas in the speed

boat, carrying 3,000 pounds of marijuana. Newton navigated to Acklins Island,

where another boat was supposed to retrieve the drugs. Per Knowles’ orders,



                                         16
Newton gave the marijuana to a man in Acklins and then headed back to Jamaica, a

twelve-hour trip, to pick up another 3,000 pounds of marijuana. After receiving

the drugs in Ochos Rios, Newton navigated to Island of Key Santo Domingo,

between Ragged Island and Cuba, where he ran out of fuel. As the boat drifted in

the water, Newton spotted a Cuban Coast Guard boat in the distance and dumped

the 3,000 pounds of marijuana overboard. Knowles informed Newton he was fired

after Newton told Knowles that he had destroyed the load of drugs.

      The following spring, in April or May 1996, Knowles contacted Newton

about a new job doing “air drops.” Id. at 357. Knowles explained that he and Gary

McDonald had “a little arrangement” regarding air drops, and gave McDonald’s

telephone number to Newton. Id. at 358-59. Newton called McDonald, who was

living in Colombia, and coordinated an air drop off the northern coast of Cuba.

Pursuant to their arrangement, Newton, “Rod,” and Lester Beneby each drove a

boat to a predetermined location at sea where they waited for an airplane to drop

forty-eight bags of cocaine. Newton and the others retrieved the bags from the

water, loaded them onto their boats, and delivered them to Bethel in Freeport.

Knowles paid Newton $70,000 for his participation in the air drop.

      Newton then testified that he worked for Knowles in July and August 2000

rescuing boats that were running drugs from Jamaica to the Bahamas when they



                                         17
broke down.11 Newton also testified regarding various recorded conversations

from July 2000, which were published to the jury, between Knowles and members

of Knowles’ drug organization. In one call, Knowles was overheard talking to

Berkley Hepburn (“Hepburn”) about the discovery of Knowles’ stash house in

Kingston by Jamaican police. After Hepburn informed Knowles that the narcotics

squad had confiscated four bags of cocaine during a raid of the stash house,

Knowles instructed Hepburn to pack the remainder of the drugs “in the big white

van.” Id. at 385-86. Knowles was overheard in another conversation telling

Beneby, who referred to Knowles as the “General,” that he, Knowles, had to pay

the Jamaican police $200,000 and lost 100 kilograms of cocaine because Beneby



       11
          Prior to Newton’s testimony regarding his relationship with Knowles in 2000, the court
issued the following cautionary instruction to the jury:

       [E]vidence of acts of the defendant which may be similar to those charged in the
       indictment but which were committed on other occasions . . . must not be
       considered in deciding if the defendant committed the acts charged in the
       indictment. However, you may consider this evidence for other very limited
       purposes . . . .

       . . . . [I]f you find beyond a reasonable doubt from other evidence in this case that
       the defendant did commit the acts charged in the indictment, then you may
       consider evidence of the similar acts allegedly committed on other occasions to
       determine whether the defendant had the state of mind or the intent to commit the
       crime charged, whether he had the motive or opportunity, whether he had the plan
       or preparation, whether it established identity or whether it was a result of
       accident or mistake.

R12 at 373-75.


                                                18
failed to follow his orders to blindfold a Colombian who had been sent to verify

that the drugs were still at the stash house. In other conversations, Knowles was

overheard advising Hepburn and an individual named Julian Russell that Frank

Cartwright (“Cartwright”), who smuggled drug profits back from the United States

into the Bahamas for Knowles in 2000, had been caught by U.S. federal agents

with $3 million in drug proceeds. In a 30 July 2000 call with “Rafael,” a

Colombian national who was living in Jamaica, Knowles asked Rafael whether his

“people” had been seen delivering drugs to the stash house in Kingston, and in a

call with Bethel, Knowles was overheard getting telephone numbers to give to

Derrick Blake (“Blake”) so Blake could deliver the cocaine to Colombians in

Miami.

B. Gardiner’s Testimony

      The government then called Gardiner, who testified that he and Knowles

arranged to smuggle 1,000 kilograms of cocaine from Jamaica into the United

States in the spring of 1995. According to Gardiner, after Colombians delivered

the drugs to him and Knowles in Jamaica, Knowles was responsible for securing,

storing, and transporting the drugs through the Bahamas into Miami. Once in

Miami, the drugs were delivered to the Colombians to distribute and sell. Gardiner

testified that the Colombians hired Knowles to secure the cocaine because



                                         19
Knowles “had a lot of power and strength in Jamaica . . . everyone would like go to

use him or go through him because of all the influence and strength that he had in

Jamaica.” R13 at 512-13. Gardiner also noted that while Knowles did not actually

own the Gentle Winds Hotel, “Knowles had basically full control over [it].” Id. at

533.

C. McDonald’s Testimony

       Gary McDonald (“McDonald”), a pilot from Freeport who had moved to

Bogota, Colombia in 1989, next testified that he was contacted in April or May of

1996 by an individual named Nelson Urrego about transporting 1100 kilograms of

cocaine from Jamaica into the United States. When Urrego asked McDonald if

McDonald knew anyone who could get the drugs from Jamaica into the United

States, McDonald recommended Knowles because “at that time . . . [Knowles] was

the one who was pretty much controlling Jamaica.” Id. at 551-54. According to

McDonald, it was “common knowledge” among drug traffickers that Knowles

could smuggle the drugs into the U.S. from Jamaica. Id. at 554. McDonald called

Knowles and told him that he had access to 1100 kilograms of cocaine in Jamaica.

Knowles agreed to help McDonald transport the cocaine to the U.S., in exchange

for which Knowles would receive thirty percent of the drugs. The remaining

seventy percent of the load would be delivered to the Colombians. The cocaine



                                         20
arrived in the United States about three weeks after McDonald talked to Knowles,

and McDonald was paid $500,000 for his part in the transaction. McDonald

further testified that he and Knowles smuggled 2500 kilograms of cocaine into the

United States in 2000.12

D. Blake’s Testimony

       Derrick Blake (“Blake”) next testified that he met Knowles in the Bahamas

in 1994 and 1995 through his friend, Herbert Hannah (“Hannah”). Knowles asked

Blake how much marijuana Blake could handle, and told Blake that he could keep

Blake supplied with “whatever [he] needed.” R14 at 632. Shortly after returning

to Miami, Blake retrieved “a couple hundred pounds of marijuana” from an

individual named “Nick,” whose telephone number he had received from Knowles,

in Broward County and then returned to Miami, where he distributed the

marijuana. Id. at 632-35. Blake thereafter contacted Knowles about giving

Knowles his portion of the proceeds from the sale of the marijuana.

       In 1995 and 1996, Blake and Knowles, whom Blake referred to as “the

boss,” had an arrangement whereby Blake, after selling the drugs, would call

Knowles, who would put Blake in touch with either Cartwright or an individual

named “Vivian.” Blake would then deliver the money to Cartwright or Vivian,


       12
           The court repeated its cautionary Rule 404(b) instruction to the jury before admitting
this testimony.

                                                21
who were responsible for delivering the money to Knowles in the Bahamas. Blake

also started handling cocaine with Knowles in the spring of 1995. Blake received

kilograms of cocaine from Vivian or an individual named “Marvin” during this

time period.13 Blake sold the drugs and then gave the proceeds to Vivian or

Marvin. During this time, Blake was in contact with Knowles over the telephone

and saw him in person in the Bahamas.

       Blake further testified that he was still working for Knowles’ drug

organization in 2000.14 During this time, Knowles sent loads of up to 500

kilograms of cocaine and 800 to 1,000 pounds of marijuana from the Bahamas to

Miami by boat. Pursuant to Knowles’ instructions, Blake would retrieve the drugs,

usually around 500 kilograms of cocaine. Blake would keep 100 kilograms on

Knowles’ behalf and deliver the remaining kilograms to the people who had

arranged with Knowles to purchase the drugs. During this time, Blake also worked

with Cartwright and an individual named Glenroy Riley (“Riley”), who was sent

from the Bahamas to Miami to help secure the drugs. In addition to guarding the

cocaine at the stash house, Riley was responsible for counting the money once

Blake sold the cocaine and then preparing it to give to Cartwright. Knowles

       13
            It is unclear whether this “Marvin” was Marvin Weech.
       14
         Before the jury heard this testimony, the court once again reminded the jury that
evidence related to Knowles’ drug-trafficking activities in 2000 were not to be considered in
deciding whether Knowles was guilty of committing the acts charged in the indictment.

                                                22
specifically requested that the drug proceeds be vacuum sealed so they would not

get wet when being smuggled by boat back to the Bahamas.

      Blake testified that in June 2000, Hannah was arrested attempting to

smuggle cocaine into the United States by boat. In a recorded call on 15 July 2000,

Hannah’s daugher, Khristi Yates (“Yates”), told Knowles that the authorities had

pictures of Hannah and Knowles together. Yates then told Blake, who was present

during this phone call, that she needed $40,000 in U.S. currency to pay her father’s

attorneys fees. Knowles and Blake agreed that Blake would sell some of the

kilograms he had set aside for Knowles in order to give Yates the $40,000 she

needed. Blake testified that he had already given Yates $100,000 out of Knowles’

drug proceeds for Hannah’s defense. In a 21 July 2000 phone call between Blake

and Knowles, Knowles expressed concern that the authorities would start

investigating the source of the money. In other recorded conversations, Blake told

Knowles that, per Knowles’ instructions, he had delivered a Samsonite suitcase

containing $600,000 in drug proceeds to Riley and Cartwright at a hotel in Miami.

In another call on 24 July 2000, Knowles told Blake, “just be cool and watch,

watch around you now, stay clean,” which meant that Blake was to be alert and

avoid carrying any contraband. R14 at 664-65. In a 29 July 2000 call, Blake told

Knowles that he was waiting at a scheduled meeting place to deliver drugs to the



                                         23
Colombians, who were late. Knowles told Blake, “you got to handle them and

they got to play,” which meant that Blake was to make sure the Colombians knew

that Knowles was in control of the drug transaction and that it had to be done

according to Knowles’ rules.15 Later that day, Blake was overheard in a recorded

telephone call telling Knowles that he had completed the drug transaction, during

which he sold “[s]ome kilos of cocaine” to the Colombians, and that he would call

Knowles after he dropped off another 200 kilograms of cocaine to the Colombians.

Id. at 673-75.

E. Riley’s Testimony

       Riley then testified that in July and August 2000, he worked for Knowles

collecting drug money from Blake and transporting it back to the Bahamas. Riley

testified that he moved between $400,000 and $1 million to the Bahamas for

Knowles either by private charter plane or boat. In recorded calls, Knowles

instructed Riley to package a large sum of drug money in U-Haul boxes to ship by

boat to the Bahamas. Knowles told Riley to wrap and seal the boxes tightly in

plastic so that they would not get wet on the boat. In another call on 17 August

2000, Knowles instructed Riley to “fix up a nice box with $400.” Id. at 753.



       15
          During one conversation, Knowles referred to himself as “The General” and told Blake
that “[t]he General runs everything.” Id. at 669. Blake confirmed that Knowles was “the boss”
and that other people also referred to Knowles as “the General.” Id.

                                              24
According to Riley, this meant that Riley was to prepare a box, vacuum sealed in

plastic, containing $400,000 in large denominations, preferably fifty and one

hundred dollar bills.

F. Cartwright’s Testimony

       Cartwright testified that on more than ten occasions from June 1995 to April

1996, he transported between $400,000 and $1 million in drug proceeds to the

Bahamas for Knowles via private chartered airplane or boat.

       In a recorded conversation that took place 24 July 2000, Knowles instructed

Cartwright to see Riley, who gave Cartwright a black duffle bag containing

money.16 Cartwright dropped the money off at his home and then left in his car.

Drug Enforcement Administration (“DEA”) agents stopped Cartwright and

questioned him. Cartwright subsequently consented to a search of his vehicle and

his home, resulting in the agents’ discovery of the drug money, which Cartwright

had stored in boxes in his living room. Agents also confiscated the black duffle

bag, which was located on the back porch area of Cartwright’s home. In total,

agents seized over $2.5 million. In a series of recorded conversations, Knowles




       16
           Prior to Cartwright’s testimony regarding his 2000 drug-trafficking activities and
publication of the recorded telephone calls from 2000 to the jury, the court stated on the record
its finding that the probative value of this Rule 404(b) evidence outweighed any prejudicial
effect it might have on Knowles’ defense.

                                                25
was overheard telling Cartwright to file a lawsuit to recover the money and to

misrepresent that the sums seized were legitimate business profits.

       At the conclusion of the government’s case-in-chief, Knowles moved for a

judgment of acquittal, which the court denied. Knowles did not present any

witnesses, but merely read to the jury a stipulation that none of the government’s

witnesses had appeared before a grand jury in Case 425. On 5 March 2008, the

jury returned guilty verdicts on both counts of the indictment. The jury also

returned a special forfeiture verdict against Knowles in the amount $13.9 million.

       Prior to sentencing, the probation office prepared a presentence investigation

report (“PSI”), in which the probation officer assigned Knowles a base offense

level of 38, pursuant to U.S.S.G. § 2D1.1(c)(1) (Nov. 1, 2007).17 The probation

officer applied a four-level increase after determining that Knowles “was an

organizer or leader of a criminal activity that involved five or more participants or

was otherwise extensive.” U.S.S.G. § 3B1.1(a). With a total offense level of 42

and a criminal history category of I, Knowles’ advisory guidelines range was 360

months to life imprisonment.18

       17
          The probation officer converted the amounts of cocaine and marijuana involved in the
offenses into their combined marijuana equivalent, which was 709,248 kilograms of marijuana.
See U.S.S.G. § 2D1.1(c)(1) (providing for a base offense level of 38 where defendant is
convicted of an offense involving 30,000 kilograms or more of marijuana).
       18
       Both counts carried with them a minimum term of ten years’ imprisonment and a
maximum term of life imprisonment. See 21 U.S.C. §§ 960(b)(1)(B) and 841(b)(1)(A).

                                              26
      The district court overruled Knowles’ objection to the § 3B1.1(a)

enhancement, finding that Knowles was an organizer or leader of a criminal

conspiracy involving five or more participants. Knowles then requested that the

court impose a 360-month sentence, arguing that a life sentence was too extreme

given the lack of evidence that violence was involved in the offenses for which he

was convicted. He argued additionally that his advanced age and poor health

rendered a 360-month sentence, rather than life imprisonment, appropriate.

      After stating that it had considered the parties’ arguments, the advisory

guidelines, and the 18 U.S.C. § 3553(a)(1) factors, the district court found “that a

sentence at the lower end of the advisory guideline range [was] sufficient to

adequately punish the defendant for his crimes and de[t]er future criminal

conduct.” R18 at 22-23. The court then sentenced Knowles to concurrent terms of

420 months’ imprisonment for Counts One and Two, to be followed by concurrent

terms of five years of supervised release. Knowles stated that he had no objections

regarding the court’s “finding of fact” or “the manner in which sentence was

pronounced,” other than those which he had already stated. This appeal followed.

                                  II. DISCUSSION

      On appeal, Knowles argues that: (1) the district court erred in denying his

motion to dismiss the indictment for lack of personal jurisdiction; (2) his Sixth



                                          27
Amendment right to a speedy trial was violated, warranting dismissal of the

indictment; (3) the district court abused its discretion in allowing the government

to introduce wiretap evidence from 2000; (4) the district court clearly erred in

applying a four-level enhancement based on his role in the offense; (5) the district

court erred in sentencing him to 420 months’ imprisonment after stating that it was

going to impose a sentence at the low-end of the United States Sentencing

Guidelines (“the guidelines”); and (6) the forfeiture verdict violated the doctrine of

specialty. We address each argument in turn.

A. Personal Jurisdiction

      A district court’s denial of a motion to dismiss an indictment is generally

reviewed for abuse of discretion only. United States v. Noriega, 117 F.3d 1206,

1211 (11th Cir. 1997). “To the extent [the appellant’s] assignments of

error . . . implicate the district court’s resolution of questions of law, however, our

review is de novo.” Id. A district court’s determinations regarding personal

jurisdiction are subject to de novo review, and its findings of fact are reviewed for

clear error. See Nippon Credit Bank, Ltd. v. Matthews, 291 F.3d 738, 746 (11th

Cir. 2002) (per curiam), abrogated on other grounds by Diamond Crystal Brands,

Inc. v. Food Movers Intern., Inc., 593 F.3d 1249 (11th Cir. 2010). We also review




                                           28
de novo a district court’s conclusions of foreign law. Belize Telecom, Ltd. v.

Government of Belize, 528 F.3d 1298, 1303 (11th Cir. 2008).

      Knowles reasserts the arguments he raised in his motion to dismiss,

maintaining on appeal that the district court lacked personal jurisdiction to try him

on the charges in the May 2000 indictment because his extradition during the

pendency of his kingpin habeas application violated both the Extradition Act and

the Bahamian Supreme Court’s May 2004 Consent Order. Insofar as his

extradition was contrary to the Extradition Act and the Consent Order, the

Bahamian executive authority’s consent thereto was not “in accordance with [the]

laws” of the Bahamas, and thus violated the Extradition Treaty. Knowles’ Initial

Brief at 37-38.

      As an initial matter, we find no error in the district court’s determination in

its decision denying Knowles’ motion to dismiss that Knowles’ kingpin habeas

application was foreclosed by the Privy Council’s decision in Matthew, and thus

was not “pending” at the time of his extradition. For purposes of this appeal,

however, we conclude that the Ministry of Foreign Affairs’ consent to Knowles’

extradition in Case 425 was an “official act of a foreign sovereign,” the validity of

which we must abstain from questioning under the dictates of the act of state




                                          29
doctrine. W.S. Kirkpatrick & Co., Inc. v. Envtl. Tectonics Corp., Int’l, 493 U.S.

400, 405, 110 S. Ct. 701, 704 (1990).

      The act of state doctrine, which “rests at last upon the highest considerations

of international comity and expediency,” “precludes the courts of this country from

inquiring into the validity of the public acts a recognized foreign sovereign power

committed within its own territory.” Banco Nacional de Cuba v. Sabbatino, 376

U.S. 398, 401, 417-18, 84 S. Ct. 923, 926, 935 (1964) (quotation marks and

citation omitted). Under the doctrine, an official act of a foreign sovereign

performed within its own territory thus “must be accepted by our courts as a rule

for their decision.” Ricaud v. Amer. Metal Co., 246 U.S. 304, 309, 38 S. Ct. 312,

314 (1918). Because holding that Bahamian authorities violated Bahamian law in

authorizing Knowles’ extradition “would . . . require a court in the United States to

declare invalid the official act of a foreign sovereign performed within its own

territory,” the act of state doctrine applies and prohibits us from evaluating the

legitimacy of Knowles’ extradition. W.S. Kirkpatrick, 493 U.S. at 405, 110 S. Ct.

at 706 (declining to apply the act of state doctrine where “[n]othing in the . . . suit

require[d] the Court to declare invalid, and thus ineffective as a rule of decision for

the courts of this country, the official act of a foreign sovereign” (citation

omitted)). Accordingly, Knowles’ challenge to his extradition must fail.



                                           30
B. Sixth Amendment Right to a Speedy Trial

      Knowles argues that the government deliberately and in bad faith waited 21

months after his 2000 indictment to file an extradition request with the Bahamian

government. He alleges that this nearly two year delay violated his Sixth

Amendment right to a speedy trial and warranted dismissal of the indictment. We

disagree.

      “We review de novo the denial of a motion to dismiss for a violation of the

right to a speedy trial under the Sixth Amendment.” United States v. Knight, 562

F.3d 1314, 1321 (11th Cir. 2009). The Sixth Amendment guarantees individuals a

speedy trial in the state and district in which the crime was committed. See United

States v. Merrill, 513 F.3d 1293, 1304 (11th Cir. 2008). The right to a speedy trial

under the Sixth Amendment attaches at the time of arrest or indictment, whichever

comes first. Knight, 562 F.3d at 1323.

      When determining whether the government has violated a defendant’s

speedy trial right, we consider four factors: (1) the length of the delay; (2) the

reason for the delay; (3) whether and how the defendant asserted his speedy trial

right; and (4) prejudice to the defendant. Barker v. Wingo, 407 U.S. 514, 530, 92

S. Ct. 2182, 2192 (1972). No factor, standing alone, is sufficient to establish that

the defendant’s Sixth Amendment right has been violated. United States v. Schlei,



                                           31
122 F.3d 944, 987 (11th Cir. 1997). “[U]nless the first three Barker factors all

weigh heavily against the government, the defendants must demonstrate actual

prejudice.” United States v. Mitchell, 769 F.2d 1544, 1547 (11th Cir. 1985).

       “The first factor serves a triggering function; unless some ‘presumptively

prejudicial’ period of delay occurred, we need not conduct the remainder of the

analysis.” United States v. Register, 182 F.3d 820, 827 (11th Cir. 1999). “A delay

becomes ‘presumptively prejudicial’ as it approaches one year.” Knight, 562 F.3d

at 1323. We will assume without deciding that the 21-month delay between

Knowles’ indictment and the government’s extradition request was presumptively

prejudicial, warranting inquiry into the remaining three factors. See Schlei, 122

F.3d at 987.

       With respect to the second factor, we find that although the post-indictment

delay in Case 425 was arguably attributable to the government, Knowles has

presented no compelling evidence of bad faith on the part of the government. This

factor therefore does not weigh heavily against the government. See United States

v. Davenport, 935 F.2d 1223, 1239-40 (11th Cir. 1991).19 The third factor –

       19
            In Davenport, we addressed whether the appellant’s twenty-one month pretrial
detention violated his right to a speedy trial. In analyzing the second Barker factor, we found
that “[w]hile the government arguably [was] responsible under Barker for the delay in this
case, . . . [t]here [wa]s absolutely no evidence of bad faith by the government.” 935 F.2d at
1240. We noted that “[t]he reasons for delay . . . were, at worst, neutral reasons,” and, moreover,
that “the government’s actions were taken in pursuit of a valid and important judicial policy
favoring joint trials.” Id. In light of these findings, we held that, notwithstanding the

                                                32
whether and how the defendant asserted his speedy trial right – clearly cuts against

Knowles. The record reflects that, following his indictment in Case 425, Knowles

“made no attempt to demand a trial, to waive extradition, or to otherwise seek to

return to the United States for trial.” United States v. Mitchell, 957 F.2d 465, 469

(7th Cir. 1992); see also United States v. Manning, 56 F.3d 1188, 1195 (9th Cir.

1995) (stating that defendant “cannot avoid a speedy trial by forcing the

government to run the gauntlet of obtaining formal extradition and then complain

about the delay that he has caused by refusing to return voluntarily to the United

States,” and holding that defendant’s “affirmative resistance of the government’s

efforts to secure his presence in the United States constitute[d] an intentional

relinquishment of his right to a constitutional speedy trial,” precluding him from

“now complain[ing] of the delay that he himself caused”). In fact, Knowles did not

assert his right to a speedy trial until 12 November 2007, the day before his trial

was to begin. Schlei, 122 F.3d at 988 (“A defendant’s failure to assert his Sixth

Amendment right to a speedy trial before the day of trial weighs heavily against the

defendant.”).

       Because the third factor weighs heavily in favor of the government, Knowles

must establish actual prejudice. See id.; Mitchell, 769 F.2d at 1547 (defendants


government’s ultimate responsibility for the delay, “the reasons for delay d[id] not weigh heavily
against the government and d[id] not excuse a showing of actual prejudice.” Id.

                                                33
were required to show actual prejudice where only two of the first three Barker

factors weighed heavily against the government). We assess prejudice to the

defendant in light of the interests the right to a speedy trial was designed to protect,

which are: (1) “prevent[ing] oppressive pretrial incarceration”; (2) “minimiz[ing]

anxiety and concern of the accused”; and (3) “limit[ing] the possibility that the

defense will be impaired.” Barker, 407 U.S. at 532, 92 S. Ct. at 2193. “[B]ecause

the inability of a defendant adequately to prepare his case skews the fairness of the

entire system,” protection of the third interest is paramount. Id.

      Knowles does not claim that he suffered oppressive pretrial incarceration or

experienced undue anxiety or concern, but argues that he was prejudiced because

the government’s extradition request would have been denied had the government

requested extradition in Case 425 at the same time it requested extradition in Case

1091. The test for prejudice, however, is not whether the defendant’s ability to

defend himself during the extradition proceedings was impaired, but whether the

defendant was impaired in his ability to defend himself at trial against the charges

in the indictment. See, e.g., Doggett v. United States, 505 U.S. 647, 655, 112 S.

Ct. 2686, 2693 (1992) (noting that, in addressing the fourth Barker criterion, courts

must “recognize that excessive delay presumptively compromises the reliability of

a trial in ways that neither party can prove or, for that matter, identify”) (emphasis



                                           34
added); Barker, 407 U.S. at 534, 92 S. Ct. at 2194 (holding that prejudice was

minimal because “there [wa]s no claim that any of Barker’s witnesses died or

otherwise became unavailable owing to the delay. The trial transcript indicate[d]

only two very minor lapses of memory – one on the part of a prosecution witness –

which were in no way significant to the outcome”); United States v. Dunn, 345

F.3d 1285, 1297 (11th Cir. 2003) (finding that appellant “ha[d] not shown – and

could not show – that the delay prejudiced his defense at all because he had no

defense, as he had stipulated to each element of the § 922(g) offense”); see also

Martin v. Warden, Atlanta Pen, 993 F.2d 824, 829 (11th Cir. 1993) (stating that

because “Constitutional procedural protections which by their terms are applicable

only in criminal cases . . . are unavailable in extradition proceedings, . . . . there is

no Sixth Amendment right to a speedy trial in extradition cases”).20


       20
             We point out that, to the extent Knowles is attempting to assert a right to a “speedy
extradition,” that argument must fail, as no such right exists. See Martin, 993 F.2d at 829.
Martin involved an American citizen who had been charged by Canadian authorities in
December 1974 with criminally negligent homicide arising out of a car accident wherein he
struck and killed a young boy. Id. at 826-27. Although Martin fled to the United States in
January 1975, Canadian authorities did not request his extradition to answer the charges until
1992. Id. at 827. After a magistrate judge found that Martin was extraditable, Martin filed a
petition for habeas corpus, which the district court denied. On appeal, Martin argued that
Canada’s seventeen year delay in seeking his extradition violated his due process right to a
“speedy extradition.” Id. In order to resolve the issue of whether Martin had a constitutional
right under the Due Process Clause of the Fifth Amendment to a “speedy extradition,” we first
analyzed whether he would have a right to a speedy trial under the Sixth Amendment in his
extradition proceedings. See id. at 829. We concluded that he would not, because
“[c]onstitutional procedural protections which by their terms are applicable only in criminal
cases . . . are unavailable in extradition proceedings.” Id. For purposes of resolving this appeal,
however, we assume that Knowles has properly alleged a violation of his Sixth Amendment

                                                 35
       Knowles does not argue, and there is no evidence to suggest, that his ability

to prepare his case and defend himself at trial against the conspiracy charges in the

indictment was impaired by the 21-month delay between his indictment and the

government’s formal extradition request. Inasmuch as Knowles has not

demonstrated actual prejudice under Barker, his constitutional speedy trial claim

must fail.

C. Evidentiary Issues

       Knowles argues that the district court erred in allowing the government to

introduce evidence of acts that were committed in 2000 because the admission of

such evidence, which he asserts related exclusively to the charges in Case 1091,

violated the doctrine of specialty. He argues additionally that the court abused its

discretion in admitting this evidence under Federal Rule of Evidence 404(b)

because it was not relevant to prove either intent or modus operandi, and its

probative value was substantially outweighed by the danger of undue prejudice.

       1. Doctrine of Specialty




speedy trial right based on the delay between his indictment and the extradition request. See,
e.g., Manning, 56 F.3d at 1194 (stating that, for purposes of appellant’s Sixth Amendment
speedy trial claim, “[t]he only delay relevant to the question of whether [appellant] was deprived
of his Sixth Amendment right to a speedy trial [wa]s the 30 month delay between [hi]s
indictment and the government’s formal extradition request”).


                                                36
      The doctrine of specialty prohibits a nation that receives a criminal

defendant pursuant to an extradition treaty from trying the defendant for any

offenses other than those for which the surrendering nation granted extradition.

United States v. Bowe, 221 F.3d 1183, 1191 (11th Cir. 2000). “It is well settled in

this circuit that the doctrine of specialty limits only the charges on which an

extradited defendant can be tried; it does not affect the scope of proof admissible at

trial for the charges for which extradition was granted, and it does not alter the

forum country’s evidentiary rules.” Id. (quotation marks and citations omitted).

      Knowles was tried for and convicted of conspiracy to possess with intent to

supply cocaine and conspiracy to import cocaine, both charges for which the

Bahamian government expressly authorized extradition. See id. (“Because Bowe

was charged with and convicted of only the conspiracy to import cocaine, for

which the Bahamian government approved his extradition, the prosecution’s

sweeping evidentiary case did not violate the doctrine of specialty.”); United States

v. Lehder-Rivas, 955 F.2d 1510, 1520 (11th Cir. 1992) (“We also find meritless

Lehder’s assertion that the admission of ‘extrinsic’ evidence at trial permitted his

prosecution on charges unauthorized by the extradition treaty. The rule of

specialty is not violated when evidence is properly admitted under the inextricably

intertwined doctrine to reflect the scope of the conspiracies, to prove intent, and to



                                          37
aid the jury in determining the nature of the offenses charged.” (quotation marks

and citation omitted)). In light of the foregoing, Knowles’ assertion that the

admission of evidence related to his 2000 drug-trafficking activities resulted in his

prosecution for crimes for which he was not extradited pursuant to the extradition

treaty is without merit.

       2. Rule 404(b) Evidence

       “We review the court’s resolution of . . . evidentiary issues for abuse of

discretion, and if such an abuse occurred, we ask whether the error was harmless.”

Bowe, 221 F.3d at 1192. “When the record contains sufficient independent

evidence of guilt, any error is harmless.” United States v. Duran, 596 F.3d 1283,

1299 (11th Cir. 2010) (quotation marks and citations omitted); United States v.

Jones, 28 F.3d 1574, 1582 (11th Cir. 1984), modified on other grounds by United

States v. Jones, 74 F.3d 275 (11th Cir. 1996) (“[A]n error in the application of Rule

404(b) is harmless when there is overwhelming evidence of the defendant’s

guilt.”).

       At trial, the government presented substantial evidence, to wit, the testimony

of Newton, Gardiner, McDonald, Blake, and Cartwright, that Knowles conspired

with them, beginning in the spring of 1995 and continuing through 1996, to

transport large quantities of marijuana and cocaine from Jamaica to the Bahamas



                                          38
and then into the United States; to distribute and sell those drugs in Miami; and to

transport the proceeds from the sale of those drugs back to the Bahamas. This

evidence was alone sufficient to find Knowles guilty on both counts of the

indictment. In sum, we need not determine whether the wiretap evidence from

2000 was properly admitted under Rule 404(b) because we find that, even if

admission of that evidence was error, it was harmless given the overwhelming

evidence of Knowles’ guilt presented at trial. See United States v. Hersh, 297 F.3d

1233, 1254 n.31 (11th Cir. 2002) (any error in admitting Rule 404(b) was

“harmless in light of the overwhelming evidence establishing Hersh’s guilt”);

Puentes, 50 F.3d at 1578 (finding that while district court abused its discretion in

admitting evidence of Puentes’ participation in a prior drug smuggling conspiracy,

the district court’s error was harmless in light of the overwhelming evidence of

Puentes’ participation in the charged conspiracy); United States v. Hosford, 782

F.2d 936, 939-40 (11th Cir. 1986) (per curiam) (declining to address merits of

appellant’s claim that district court erred in admitting prior bad acts evidence under

Rule 404(b) “because even assuming that the district court abused its discretion in

admitting this evidence, it was at most harmless error” in light of overwhelming

evidence of guilt (quotation marks and citation omitted)); cf. United States v.

Carrasco, 381 F.3d 1237, 1241 (11th Cir. 2004) (per curiam) (admission of Rule



                                          39
404(b) evidence was not harmless error where “the [g]overnment did not have

overwhelming evidence of Carrasco’s intent to commit his charged offense”

(quotation marks omitted)).

D. Knowles’ Sentence

      1. U.S.S.G. § 3B1.1(a) Enhancement

      A district court’s determination of a defendant’s role in the offense is a

finding of fact subject to review for clear error only. United States v. De Varon,

175 F.3d 930, 937 (11th Cir. 1999) (en banc). So long as the district court’s

decision is supported by the record and applies the law correctly, it will not be

clearly erroneous. Id. at 945.

      Section 3B1.1(a) of the Sentencing Guidelines provides for a four-level

increase in a defendant’s base offense level “[i]f the defendant was an organizer or

leader of a criminal activity that involved five or more participants or was

otherwise extensive.” U.S.S.G. § 3B1.1(a) (Nov. 1, 2007). A two-level increase is

applied if the defendant “was an organizer, leader, manager, or supervisor in any

criminal activity other than described in [U.S.S.G. § 3B1.1](a) or (b).” U.S.S.G.

§ 3B1.1(c). “In distinguishing a leadership and organizational role from one of

mere management or supervision, titles such as ‘kingpin’ or ‘boss’ are not

controlling.” U.S.S.G. § 3B1.1, comment. (n.4). Instead, the district court should



                                          40
consider factors such as: (1) the defendant’s exercise of decision making

authority; (2) the nature of the defendant’s participation in the commission of the

offense; (3) whether the defendant recruited accomplices; (4) the defendant’s

claimed right to a larger share of the fruits of the crime; (5) the extent to which the

defendant participated in planning or organizing the offense; (6) the nature and

scope of the illegal activity; and (7) the degree of control and authority the

defendant exercised over others. Id.

      The testimony at trial established, inter alia, that: (1) Newton worked for

Knowles transporting cocaine and marijuana from Jamaica to the Bahamas in 1995

and 1996; (2) Blake received marijuana and cocaine in Miami per Knowles’

instructions and then sold the drugs on Knowles’ behalf in 1995 and 1996; (3) both

Cartwright and Blake shipped drug proceeds ranging from $400,000 to $1,000,000,

from the United States to Knowles in the Bahamas in 1995 and 1996; and

(4) Gardiner and McDonald both planned drug deals with Knowles during the

relevant time period. This testimony establishes that Knowles’ drug conspiracy

involved at least five people.

      The evidence also demonstrates that Knowles was a leader and not a mere

manager or supervisor. The testimony at trial reflected that Knowles had decision

making authority and a high “degree of participation in planning or organizing the



                                           41
offense,” U.S.S.G. § 3B1.1, comment. (n.4), that Knowles arranged drug deals

involving multiple-ton quantities of cocaine and marijuana, and that Knowles was

responsible for securing the drugs and transporting them to the United States for

distribution and sale. Given this evidence, the district court did not clearly err in

finding that Knowles was a leader or organizer of the conspiracy for purposes of

applying a four-level enhancement under § 3B1.1(a)

       2. Reasonableness

       Knowles further challenges his sentence on the grounds that it is

procedurally and substantively unreasonable because the district court, after stating

that it would impose a sentence at the low end of his guideline range, sentenced

him to 420, rather than 360, months of imprisonment.

       We review a sentence, whether inside or outside the guidelines range, for

reasonableness, using an abuse-of-discretion standard.21 Gall v. United States, 552

U.S. 38, 51, 128 S. Ct. 586, 597 (2007). We first look to see whether the district

court committed a “significant procedural error, such as failing to calculate (or

improperly calculating) the Guidelines range, treating the Guidelines as mandatory,

       21
          Knowles failed to object to the reasonableness of his sentence during the sentencing
hearing. Although issues raised for the first time on appeal are generally subject to plain error
review, see United States v. Jones, 289 F.3d 1260, 1265 (11th Cir. 2002) (per curiam), we have
not squarely decided in a published opinion whether plain error is the appropriate standard of
review where, as here, a defendant challenges the reasonableness of his sentence for the first
time on appeal. Nevertheless, we need not resolve this issue in the present case, because
Knowles’ sentence is due to be affirmed under either standard.

                                                42
failing to consider the § 3553(a) factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen sentence – including an

explanation for any deviation from the Guidelines range.” Id.

      If we are satisfied that there has been no procedural error, we then consider

whether the sentence imposed is substantively reasonable. Id. When making this

determination, we must consider the factors outlined in § 3553(a) and the district

court’s reasons for imposing the particular sentence. United States v. Williams,

435 F.3d 1350, 1355 (11th Cir. 2006) (per curiam). Those factors include, inter

alia: (1) the nature and circumstances of the offense and the history and

characteristics of the defendant; (2) the need for the sentence imposed to (a) reflect

the seriousness of the offense, promote respect for the law, and provide just

punishment for the offense; (b) afford adequate deterrence to criminal conduct; and

(c) protect the public from further crimes of the defendant; (3) the kinds of

sentences available; and (4) the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar

conduct. See 18 U.S.C. § 3553(a). When applying these factors to a particular

sentence, “[t]he weight to be accorded any given § 3553(a) factor is a matter

committed to the sound discretion of the district court, and we will not substitute




                                          43
our judgment in weighing the relevant factors.” United States v. Amedeo, 487

F.3d 823, 832 (11th Cir. 2007) (quotation marks, alterations, and citation omitted).

      While the district court must consider the § 3553(a) factors, it is not required

to discuss each factor. United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005)

(per curiam). Rather, “an acknowledgment by the district court that it has

considered the defendant’s arguments and the factors in section 3553(a) is

sufficient.” Id. Where the court imposes a within-guidelines sentence, the district

court need only “set forth enough to satisfy the appellate court that he has

considered the parties’ arguments and has a reasoned basis for exercising his own

legal decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356, 127 S.

Ct. 2456, 2468 (2007). In determining if the district court has adequately

considered the defendant’s arguments and the § 3553(a) factors, we may look to

the district court’s statements over the course of the sentencing hearing. See

Williams, 435 F.3d at 1355; see also Rita, 551 U.S. at 358-59, 127 S. Ct. at 2469

(holding that while the district court did not explicitly state that it had considered

each argument and the supporting evidence, the context and the record made clear

the reasoning underlying the court’s conclusion). We have also compared the

sentence actually imposed to the statutory maximum when conducting a




                                           44
reasonableness review. See United States v. Dorman, 488 F.3d 936, 945 (11th Cir.

2007).

         Although we do not presume reasonable a sentence that is within the

guidelines range, United States v. Campbell, 491 F.3d 1306, 1313 (11th Cir. 2007),

we have held that the use of the guidelines remains central to the sentencing

process, Talley, 431 F.3d at 787. Accordingly, “when the district court imposes a

sentence within the advisory Guidelines range, we ordinarily will expect that

choice to be a reasonable one.” Id. at 788.

         Knowles has not carried his burden of establishing that the sentence imposed

was unreasonable. In fashioning Knowles’ sentence, the district court explicitly

stated that it had “considered the statements of all parties, the presentence report

which contains the advisory guidelines as well as those statutory factors set forth in

[18 U.S.C. § 3553(a)],” and then found that a 420-month sentence, at the low-end

of the guidelines range, was “sufficient to adequately punish the defendant for his

crimes and de[t]er future criminal conduct.” R18 at 22-23. Although Knowles

contends that his 420-month total sentence is tantamount to a life sentence because

of his age, he has not provided any compelling argument that the court abused its

discretion when weighing the sentencing factors in his case. Moreover, Knowles’

420-month total sentence, which is only 60 months greater than the low end of his



                                           45
guideline range, is significantly less than the statutory maximum of life

imprisonment. See, e.g., United States v. Valnor, 451 F.3d 744, 751-52 (11th Cir.

2007) (affirming as reasonable a 28-month sentence, which was “appreciably

below the length of the [180-month] statutory maximum.”).

F. Forfeiture Verdict

       In his final allegation of error, Knowles argues that the forfeiture verdict

violated the doctrine of specialty because the Warrant of Surrender, which was

issued only for the first two counts of the indictment, did not contain the forfeiture

count. He further argues that the Ministry of Foreign Affairs’ 4 September 2006

Diplomatic Note provided that the U.S. government was required to submit a

formal application if it wished to waive the specialty rule but failed to do so.

Knowles’ argument is without merit.

       It is well-settled that “criminal forfeiture [i]s an aspect of punishment

imposed following conviction of a substantive criminal offense.” Libretti v.

United States, 516 U.S. 29, 39, 116 S. Ct. 356, 363 (1995) (emphasis added).22 See


       22
          In Libretti, the Court acknowledged its prior statement in Caplin & Drysdale,
Chartered v. United States, 491 U.S. 617, 628 n.5, 109 S. Ct. 2646, 2654 n.5 (1989), cited by
Knowles in his brief, that “forfeiture is a substantive charge in the indictment against a
defendant,” but explained that Caplin was not controlling because

               [t]hat statement responded to the defendant’s claim that his Sixth
               Amendment right to counsel ‘for his defense’ could be
               transformed into a defense to a forfeiture count in the indictment.
               We intended only to suggest that a defendant cannot escape an

                                                46
also United States v. Saccoccia, 58 F.3d 754 (1st Cir. 1995) (“[C]riminal forfeiture

is a punishment, not a separate criminal offense.”); United States v. Elgersma, 971

F.2d 690, 694 (11th Cir. 1992) (“[C]riminal forfeiture is part of the sentencing

process and not an element of the crime itself.”); United States v.

Hernandez-Escarsega, 886 F.2d 1560, 1576-77 (9th Cir.1989) (“[F]orfeiture of

property is not an element of the continuing criminal enterprise offense; it is an

additional penalty prescribed for that offense.”); United States v. Sandini, 816 F.2d

869, 875 (3d Cir. 1987) (same). Because criminal forfeiture is not a substantive

charge against the defendant, the doctrine of specialty is not violated where, as

here, a defendant is subjected to criminal forfeiture charges with respect to which

he was not formally extradited. See Saccoccia, 58 F.3d at 784 (holding that

appellant was properly subjected to a forfeiture order, even though extradition was


               otherwise appropriate forfeiture sanction by pointing to his need
               for counsel to represent him on the underlying charges. Elsewhere
               in [Caplin] we recognized that forfeiture is a ‘criminal sanction,’
               and is imposed as a sentence under [21 U.S.C.] § 853.

Libretti, 516 U.S. at 40, 116 S. Ct. at 363 (citations omitted). The Libretti court also expressed
its disapproval of “[t]he Advisory Committee’s ‘assumption’ that ‘the amount of the interest or
property subject to criminal forfeiture is an element of the offense to be alleged and proved.’”
Id. at 41, 116 S. Ct. at 364 (citing Advisory Committee’s Notes on Fed. R. Crim. P. 31).
According to the Court, “[t]he fact that the Rules attach heightened procedural protections to
imposition of criminal forfeiture as punishment for certain types of criminal conduct cannot alter
the simple fact that forfeiture is precisely that: punishment.” Id. The Court further noted that
“[t]he Committee’s assumption runs counter to the weighty authority discussed above, all of
which indicates that criminal forfeiture is an element of the sentence imposed for a violation of
certain drug and racketeering laws.” Id.


                                                47
not specifically granted with respect to the forfeiture charges, because “forfeiture is

neither a free-standing criminal offense nor an element of a racketeering offense

under RICO, but is simply an incremental punishment for that proscribed

conduct”).

                                III. CONCLUSION

      For the foregoing reasons, Knowles’ convictions and sentences are

AFFIRMED.




                                          48